DETAILED ACTION
	This Office Action is in response to the amendment filed on 06/02/2022 in which Claims 1-9 and 11-22 are presented for examination on the merits. Claims 1-9 and 11-22, now re-numbered as claims 1-21 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 06/02/2022 applicant’s remarks in pages 8-9 with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Independent claim 1 has been amended to incorporate the subject matter of claim 10 as indicated in the office action on 03/03/2022. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 03/03/2022 are hereby withdrawn. 
  				Allowable Subject Matter
2.	  Claims 1-9 and 11-22 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 12, and 18 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
 	Lauter et al. (US 20100246827 A1, prior art on the record) discloses architectures that can construct a hierarchical set of decryption keys for facilitating user-controlled encrypted data storage with diverse accessibility and hosting of that encrypted data. In accordance therewith and to other related ends, an architecture can obtain a root key or construct the root key based upon information (e.g., password or other data) provided by a user. The root key can be employed to derive a private set of decryption keys, each of which conform to a hierarchy associated with encrypted data of the user. Moreover, each decryption key can be endowed with encryption capabilities that are based upon or defined or described by the hierarchy. For example, a particular decryption key's location or assignment within the hierarchy can determine the encrypted data associated with the user that can be decrypted by that decryption key. Accordingly, a decryption key that exists in the hierarchy as a parent of a second decryption key can be configured to decrypt a particular portion of the encrypted data, while the child can be configured to decrypt a subset of that portion of encrypted data (Lauter Paragraphs 0005-0006).

 	Further, Lauter discloses a computer-implemented system that can create a hierarchical set of decryption keys in order to facilitate user-controlled encrypted data storage with diverse accessibility is depicted. Generally, system 100 can include interface component 102 that can obtain from user 104 (or, by proxy, from an associated device of user 104) information 106 associated with a cryptographic root key 108. For example, interface component 102 can provide fields or other means suitable for user 104 to input information 106. Moreover, interface component 102 can include or be operatively coupled to various I/O devices to enable the transmission of information 106 such as a keyboard, a universal serial bus (USB), a fingerprint reader or another biometric sensor and so on. In addition, interface component 102 as well as other components described herein can include a network adapter such that data can be received or transmitted over a network, such as the Internet (Lauter, Paragraph 0028).
 	Rodriguez et al. (US 20180176017 A1, prior art on the record) discloses a method of a digital identity system generating a sharing token for authenticating a bearer to a validator, wherein a data store of the digital identity system holds a plurality of attributes of the bearer, the method comprising implementing by the digital identity system the following steps: receiving at the digital identity system from a bearer an electronic sharing token request, wherein the token request identifies at least one of the bearer's attributes in the data store selected for sharing with a validator; in response to the electronic token request, generating a sharing token, which is unique to that request, for presentation by the bearer to a validator; associating with the unique sharing token at the digital identity system the identified at least one bearer attribute; and issuing to the bearer the unique sharing token; and wherein later presentation of the unique sharing token to the digital identify system by a validator causes the at least one bearer attribute associated with the sharing token to be rendered available to the validator by the digital identity system (Rodriguez, Paragraph 0002).
 	Furthermore, Rodriguez discloses a bearer device comprising: a computer interface; a processor configured to execute a digital identity application, wherein the digital identity application is configured when executed on the processor to perform operations of: generating an electronic sharing token request, wherein the token request identifies at least one of bearer attribute in a data store of the digital identity system; transmitting the token request to the digital identic system via the computer interface; receiving from the digital identity system, in response to the electronic token request, a sharing token unique to that request for presentation by the bearer to a validator; and rendering the unique sharing token available to a validator, wherein presentation of the unique sharing token to the digital identify system by the validator causes the identified at least one bearer attribute to be rendered available to the validator by the digital identity system (Rodriguez, Paragraph 0043). 
  	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a data provider computer system that stores particular data of a user. The data provider computer system may commence sharing of a portion of the particular data with a data consumer computer system. The data provider computer system may continue sharing additional portions of the particular data with the data consumer computer system in response to receiving a report from a verification environment indicating that the particular data is being utilized by the data consumer computer system in accordance with a specified usage policy. 
	The subject matters of the independent claims 1, 12, and 18 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  presenting, by the data provider computer system, a user interface indicating a proposed usage of the particular data by a data consumer computer system according to a specified usage policy; receiving, by the data provider computer system from the user via the user interface, permission for the data consumer computer system to utilize the particular data according to the specified usage policy; based on receiving the permission, commencing, by the data provider computer system, sharing of a portion of the particular data with the data consumer computer system, sharing of additional portions of the particular data with the data consumer computer system in response to receiving a report from a verification environment indicating that the particular data is being utilized by the data consumer computer system in accordance with the specified usage policy....” in combination with the rest of the limitations recited in the independent claim 3.
 	Independent claims 12 and 18 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 12, and 18 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498